900 So.2d 732 (2005)
Charmel SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-1484.
District Court of Appeal of Florida, Fourth District.
April 27, 2005.
*733 Carey Haughwout, Public Defender, and Susan D. Cline, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Richard Valuntas, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Charmel Smith appeals from the trial court's order denying his pro se motion to withdraw his plea. The trial court held that because Smith had filed his notice of appeal, it was without jurisdiction to rule on Smith's motion.
Smith filed his motion within thirty days of rendition of his sentence as required by Florida Rule of Criminal Procedure 3.170(l). Smith filed his notice of appeal a minute later. Under Florida Rule of Appellate Procedure 9.020(h), if a timely motion to withdraw a plea is filed under rule 3.170(l) and is pending at the time of the filing of the notice of appeal, the trial court still has jurisdiction to hear the motion.
We do not address the merits of Smith's motion to withdraw his plea. We find that the trial court has jurisdiction to consider the motion. This case is reversed and remanded for further proceedings.
Reversed and Remanded.
GUNTHER, POLEN and HAZOURI, JJ., concur.